BEAUCHAMP, Judge.
Appellant was assessed a fine of $100 on a charge of driving on a public highway while intoxicated.
The appeal comes to this court with an attack upon the complaint based on the contention that it does not specifically allege the county in which the driving was *540done, as provided under Article 802 of the Penal Code, Vernon’s Ann.P.C. art. 802.
Upon examining the record it appears to us that the allegation is identical with that fully discussed in Baggett v. State, 154 Tex.Cr.R. 618, 229 S.W.2d 801. In that case the holding of the court was contrary to the contention made for reversal of the instant case. We believe that the affirmance of the Baggett case was in accordance with law and it will be followed in the instant case.
The judgment of the trial court is affirmed.